Case 2:19-cv-00066-JRG Document 537 Filed 01/22/21 Page 1 of 1 PageID #: 44251




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                   §
 OPTIS CELLULAR TECHNOLOGY, LLC,                   §
 PANOPTIS PATENT MANAGEMENT,                       §
 LLC,     UNWIRED PLANET, LLC,                     §
 UNWIRED PLANET INTERNATIONAL                      §
 LIMITED,                                          §
                                                   §
                                                   §   CIVIL ACTION NO. 2:19-CV-00066-JRG
                  Plaintiffs,                      §
                                                   §
 v.                                                §
                                                   §
 APPLE INC.,                                       §
                                                   §
                  Defendant.                       §
                                                   §

                                             ORDER
      .
          Before the Court is Plaintiffs’ Unopposed Motion to Withdraw Mike McKool as Counsel

(the “Motion”). (Dkt. No. 469.) Having considered the Motion and noting that it is unopposed,

the Court is of the opinion that it should be and hereby is GRANTED. It is therefore ORDERED

that Mike McKool shall no longer serve as counsel of record for plaintiffs in the above-captioned

case.

          ECF Notifications to Mr. McKool are to be terminated in the above-captioned matter.

          So ORDERED and SIGNED this 22nd day of January, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
